Citation Nr: 0110316	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  99-15 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for chronic headaches 
and left-sided facial numbness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to the benefits sought.  The 
veteran filed a timely notice of disagreement.

In October 1998, following additional evidentiary 
development, the RO confirmed and continued the denial of his 
claims for service connection for residuals of a head injury, 
chronic headaches and left-sided facial numbness.

The veteran was issued a statement of the case on May 17, 
1999.  He filed a timely substantive appeal on July 20, 1999.  
See 38 C.F.R. § 20.305.


REMAND

Review of the record indicates that the veteran requested a 
personal hearing in a correspondence postmarked on February 
26, 1999.  Prior to certification of this appeal to the 
Board, however, it does not appear that such a hearing was 
scheduled.

Accordingly, it was determined that further clarification as 
to whether the veteran still wanted a hearing with respect to 
his appeal was required.  As 38 C.F.R. § 19.9 (2000) reflects 
that the Board is no longer required to remand cases to the 
RO, in the first instance, for purposes of hearing 
clarification, the Board sent a letter to the veteran in 
January 2001, asking him for clarification of the same.  
Later that month, the veteran indicated, in writing, that he 
wants a hearing before a Member of the Board at the regional 
office (Travel Board).

In view of the foregoing, it is found that this case must be 
returned to the RO so that a Travel Board hearing can be 
scheduled.  Therefore, this case will be REMANDED to the RO 
for the following:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule him for a hearing 
before a Member of the Board so that he 
may present testimony with respect to the 
issues on appeal.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND, the Board intimates no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case.  The purpose of the REMAND is to 
further develop the record.  No action is required of the 
veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


